UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2012 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A – Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A CONTENTS CONTENTS MANAGERIAL ANALYSIS OF RESULTS – BR GAAP KEY CONSOLIDATED DATA 03 Ratings 04 MACROECONOMIC ENVIRONMENT 05 RECENT EVENTS 06 sTRATEGY 07 EXECUTIVE SUMMARY 08 SANTANDER’S RESULTS IN BRAZIL MANAGERIAL INCOME STATEMENT 09 BALANCE SHEET 14 CARDS 20 Risk Management 21 Sustainable Development and corporate governance 23 Adicional information - balance sheet and MANAGERIAL financial Statements 24 ACCOUNTING AND MANAGERIAL RESULTS RECONCILIATION 27 2 KEY CONSOLIDATED DATA CONSIDERATIONS As of this quarter, the communication with the market starts to be based on the information disclosed according to the Accounting Practices Generally Accepted in Brazil (BR GAAP), in order to meet the demand from the investment community. KEY CONSOLIDATED DATA The following data on the results and performance indicators are managerial, which accounting results reconciliation is available on page 27. MANAGERIAL¹ ANALYSIS 1Q12 1Q11 Var. 4Q11 Var. 1Q12x1Q11 1Q12x4Q11 RESULTS (R$ million) Net interest income 8,077 6,791 18.9% 7,378 9.5% Fee and commission income 2,473 2,142 15.5% 2,319 6.7% Allowance for loan losses (3,091) (2,142) 44.3% (2,277) 35.8% General Expenses² (3,860) (3,477) 11.0% (3,908) -1.2% Managerial net profit³ -3.3% 7.5% Accounting net profit -15.4% -1.2% BALANCE SHEET (R$ million) Total assets 415,630 401,753 3.5% 423,726 -1.9% Securities 62,870 92,802 -32.3% 74,616 -15.7% Loan portfolio 199,333 169,911 17.3% 197,062 1.2% Individuals 66,526 57,561 15.6% 65,620 1.4% Consumer finance 36,402 30,249 20.3% 35,593 2.3% Small and Medium Enterprises 33,083 26,381 25.4% 31,868 3.8% Corporate 63,323 55,719 13.6% 63,981 -1.0% Expanded Credit Portfolio 4 211,113 178,643 18.2% 208,846 1.1% Funding from Clients 5 189,177 165,975 14.0% 179,273 5.5% Equity 6 50,440 45,571 10.7% 49,005 2.9% PERFORMANCE INDICATORS (%) Return on average equity excluding goodwill 6 - annualized 14.2% 16.2% -2.0 p.p. 13.5% 0.7 p.p. Return on average asset excluding goodwill 6 - annualized 1.8% 2.0% -0.2 p.p. 1.6% 0.2 p.p. Efficiency Ratio 7 43.6% 45.9% -2.2 p.p. 48.6% -5.0 p.p. Recurrence Ratio 8 64.1% 61.6% 2.5 p.p. 59.3% 4.7 p.p. BIS ratio 9 24.0% 28.9% -4.9 p.p. 24.8% -0.8 p.p. PORTFOLIO QUALITY INDICATORS (%) Delinquency (over 90 days) 4.5% 4.0% 0.5 p.p. 4.5% 0.0 p.p. Delinquency (over 60 days) 5.7% 5.0% 0.7 p.p. 5.5% 0.2 p.p. Coverage ratio (over 90 days) 134.5% 142.2% -7.8 p.p. 136.8% -2.3 p.p. OTHER DATA Assets under management - AUM (R$ million) 120,967 115,395 4.8% 113,022 7.0% Numbers of credit and debit cards (thousand) 43,780 37,884 15.6% 41,699 5.0% Branches 2,360 2,232 128 2,355 5 PABs (mini branches) 1,416 1,471 (55) 1,420 (4) ATMs 18,443 18,099 344 18,419 24 Total Customers (thousand) 25,674 23,426 2,248 25,299 376 Total Current Account 10 (thousand) 19,691 18,717 974 19,322 369 Employees 55,053 54,375 678 54,564 489 1. Excludes 100% of the goodwill amortization expense and considers the tax effect hedge, credit recovery and other non-recurring events in the period, as mentioned on page 27. 2. Administrative Expenses exclude 100% of the goodwill amortization expense, from the acquisition of Banco Real and personnel expenses includes profit sharing 3. Managerial net profit corresponds to the accounting net profit + 100% of reversal of goodwill amortization ocurred in the period related to the acquisition of Banco Real. The expenses of goodwill amortization in 1Q12 was 909 million, in 1Q11 was R$ 814 million and in 4Q11 was R$ 776 million. 4. Includes other Credit Risk Transactions with clients ("Debenture", FIDC, CRI, Floating Rate Notes and Promissory Notes). 5 . Includes savings, demand deposits, time deposits, debenture, LCA, LCI and Treasury Notes (Letras Financeiras - LFT). 6. Excludes 100% of the goodwill amortization expense from the acquisition of Banco Real, that in 1Q12 was R$ 15,665 million, 1Q11 R$ 19,596 million and 4Q11 R$ 16,574 million. 7. Efficiency Ratio: General Expenses / (Net Interest Income + Fee and Commission Income + Tax Expenses + Other Operating Income) 8. Recurrence: Fee and Commission Income / General expenses. 9. BIS Ratio as of Brazilian Central Bank. Excluding the goodwill amortization: 19.8% on Mar/12, 22.7% to Mar/11 and 19.9% on Dec/11. 10. Active and inactive current account during a 30-day period, according to the Brazilian Central Bank. 3 RATINGS Santander Brasil is rated by the main international rating agencies as shown in the table below: RATINGS Global Scale National Scale Local Currency Foreign Currency National Rating Agency Long Term Short Term Long Term Short Term Long Term Short Term Fitch Ratings (outlook) A- (negative) F1 BBB+ (stable) F2 AAA (bra) (stable) F1+ (bra) Standard & Poor s (outlook) BBB (stable) A-3 BBB (stable) A-3 brAAA (stable) brA-1 Deposits - Local Currency Deposits - Foreign Currency National Moody's (outlook) A2 (under review) Prime-1 Baa2 (positive) Prime-2 Aaa.br (stable) Br-1 Ratings assigned according published reports of the Rating agencies: Fitch Ratings (February 23, 2011); Standard & Poor’s (November 29, 2011) and Moody’s (June 20, 2011). On 02/24/2012, Moody's placed under review the ratings for local currency deposit of all Brazilian banks. 4 MACROECONOMIC ENVIROMENT MACROECONOMIC ENVIROMENT The 2011 GDP, announced in March, 2012, showed that the Brazilian economy decelerated the pace of growth by registering a 2.7% evolution (in 2010 the growth was 7.5%). In the beginning of 2012, preliminary figures, such as commerce and industrial production, showed that the economy remains at a moderate pace. On one hand, industrial production shows clear signs of decline, the result of a join of factors: slowdown in global demand, delayed effects of higher interest rates in the first half of 2011 and especially the currency appreciation. In this context, the government has announced measures to stimulate the industry, that include currency and tax measures, the payroll exemption and incentives for domestic production by increasing the volume supply of credit operations. On the other hand, commerce continues with favorable performance, reflecting the expansion of domestic demand - mostly sustained by the dynamism of the labor market. In February, the unemployment rate was 5.7%, the lowest rate for the month of February since the beginning of the series in 2002. Inflation has declined mainly as a result of falling food prices. Accumulated until February, consumer inflation (IPCA) reached 5.9% (compared to 6.5% in 2011), which enabled the Brazilian Central Bank maintain monetary easing. Thus, the Monetary Policy Committee meeting held in April, the interest rate target (Selic) was reduced to 9.00% p.a. The stock of credit provided by the financial system reached R$ 2.0 trillion in February, representing 48.8% of GDP. Credit growth has shown signs of deceleration by companies. Regarding to the individuals’ portfolio, there was growth in operations, accompanied by a slight increase in defaults, which reached 7.6% of loans, which largely reflects the seasonal effects of the beginning of the year. Despite the unfavorable external environment, Brazil recorded a trade surplus in the 12 months ending in March 2012, 29% above the surplus recorded in the same period in 2011. Net spending on services and income rose early this year, resulting in a current account deficit of US$ 52.4 billion (2.1% of GDP) accumulated until February. On the other hand, foreign direct investment remained strong early this year, totaling US$ 65.0 billion until February and continues more than compensating the current account deficit. The turbulence in internationa markets and especially the recent measures to prevent currency appreciation, seem to have partially affected other external funding sources, such as portfolio investment and some types of short-term capital, but in general, access to international credit remains sufficient to finance the external needs of Brazil. International reserves have stabilized at a level slightly more than US$ 355 billion, consisting in comfortable level to face the international crisis. However, the combination of these effects has kept the Real under some pressure, keeping the exchange rate above R$ 1.80 / US$. High tax revenues and more accurate control of expenses allowed the public sector to reach primary surplus of 3.3% of GDP in the twelve months ended February 2012, above the target of 3% of GDP for the year. The fiscal effort, combined with lower interest rates and the effects of the recent weakening of the currency (as the public sector is now a net creditor in foreign currency), led the public sector net debt to 37.5% of GDP in late February, a total decrease of 1.3 percentage points in 12 months. The good evolution of the fiscal accounts reinforces the positive outlook on the Brazilian economy, which has been able to withstand the turbulence of the international crisis without substantial risk of tax problems or balance of payments, while it preserved economic growth. ECONOMIC AND FINANCIAL INDICATORS 1Q12 4Q11 1Q11 Country risk (EMBI) 197 220 172 Exchange rate (R$/ US$ end of period) 1.822 1.876 1.629 IPCA (in 12 months) 5.24% 6.50% 6.30% Target Selic (Annual Rate) 9.75% 11.00% 11.75% CDI¹ 2.46% 2.67% 2.64% Ibovespa Index (closing) 64,511 56,754 68,587 1. Quarterly effective rate. 5 RECENT EVENTS RECENTS EVENTS SANTANDER SPAIN´S ADRS SALES AND FREE FLOAT INCREASE On March 22, 2012 Banco Santander, S.A. (“Santander Spain”) informed to Santander Brasil that, in fulfillment of CVM Instruction No. 358/2002, and in accordance to the commitment of reaching the free-float of 25% of the capital stock of Santander Brasil, it reduced its interest in the capital stock of Santander Brasil in 5.76%, which resulted in the increase of the free-float of the Company to 24.12%. Such reduction of 5.76% (5.66% of common shares and 5.88% of preferred shares) results from the following transactions: (i) the transfer of 4.41% of Santander Brasil’s capital stock carried out in January 2012, (ii) the sale of 0.58% of the capital stock of Santander Brasil carried out until March 22, 2012, and (iii) the transfer of 0.77% of Santander Brasil´s capital stock carried out on March 22, 2012 to a third party, which shall deliver such interest to the investors of the exchangeable bonds issued by Santander Spain in October, 2010, on maturity according to the terms of the bond. Following such transactions, Santander Spain, directly and indirectly, now holds 76.42% of the voting capital and 75.61% of the total capital of Santander Brasil. FOREIGN SUBSIDIARY We are establishing an independent subsidiary in Spain, Santander Brasil Establecimiento Financiero de Credito, S.A. (“Santander EFC”), 100% owned by Santander Brasil, in order to complement our foreign trade strategy for corporate clients – large Brazilian companies and their operations abroad – allowing us to provide financial products and services by means of an offshore entity which is not established in a jurisdiction with favorable taxation, such as our Cayman Islands branch, in accordance with law 12,249/2010. The establishment of foreing subsidiary was approved by the Brazilian Central Bank on September 26, 2011, and by Spanish Ministerio de Economia y Hacienda on February, 6, 2012 and by Banco de Espanã on March, 28, 2012. The remittance of resources to pay up the share capital of the subsidiary, was carried out on March 5, 2012,totaling €748 million. The Santander EFC is being set up and its operational start is planned for May 2012. 6 STRATEGY STRATEGY Positioned as a universal Bank focused on retail, Santander shares the best global practices that set its business model apart. Efficient cost management, a strong capital base and conservative risk management translate this differential, which is based on 5 main pillars: 1) Customer oriented; 2) Global franchise; 3) Cost efficiency; 4) Prudent risk management; and 5) Solid balance sheet. In 2011 Santander Brasil attended the Santander Group’s Investor Day in London. Its main strategic priorities for the 2011-2013 period, as presented to the market, are as follows: >> The focus in improving customer services through quality services and infrastructure. The goal for opening branches in the period is between 100 and 120 branches per year; >> To intensify the relationship with customers in order to become the bank of choice of our customers by 2013; >> To increase the commercial punch in key segments/products, such as SMEs, issuer cards, acquiring business, mortgages and auto loans; >> To take advantage of cross selling opportunities for products and services; >> To continue building and strengthening the Santander brand in Brazil until it becomes one of the TOP 3 financial brands in attractiveness; >> To maintain its prudent risk management. Santander also announced that, in 2012 and 2013, it expects to increase, by a compound annual growth rate, its net profit around 15%, revenues in the 14%-16%, costs (includes amortization) 11%-13% and total loan portfolio 15%-17%. During the first quarter of 2012, Santander Brasil, aiming to increase its business, intensified its strategic partnerships as, for example, the recent long term partnership with Hyundai Motor Brasil. The bank will have exclusivity on the financing of cars manufactured at the new Hyundai factory, in Piracicaba (SP), which might be inaugurated in the end of 2012. Through this partnership, the automaker's dealers in Brazil have access to competitive financing lines of its stocks, offered exclusively by Santander, and will offer credit for customers to purchase vehicles in the stores. Furthermore, in order to cater better for the clients’ needs, Santander changed, in 2012, the coverage model for the company clients. Thus, the definition of SMEs reported in this document, which previously comprised companies with annual sales up to R$ 250 million, now encompasses companies with revenues up to R$ 80 million. Companies with revenues between R$ 80 million and R$ 250 million becomes focus of the Corporate Segment. 7 SUMMARY EXECUTIVE EXECUTIVE SUMMARY Santander’s net profit¹ in the first quarter of 2012 totaled R$ 1,766 million, down 3.3% from the same period in 2011 but up 7.5% from the previous quarter. Total equity in 1Q12 stood at R$ 50,440 million, excluding R$ 15,665 million relating to goodwill from the acquisition of Banco Real. Return on Average Equity (ROAE) adjusted for goodwill reached 14.2%, up 0.7 p.p. on the previous quarter. Efficiency ratio in 1Q12 came to 43.6%, 2.2 p.p. better than in 1Q11 and 5.0 p.p. over 4Q12. Note that the improvement in the quarter is mainly due to the increase in net interest income and fee and commission income (up 9.5% and 6.7%, respectively), as well as better control over general expenses, which decreased 1.2% in the quarter. - Soundness indicators : BIS Ratio in March 2012 stood at 24.0%, down 4.9 p.p. in twelve months. Coverage ratio (over 90 days) reached 134.5% in 1Q12. The total organic² expanded portfolio, grew 17.7% in twelve months and 1.7% in the quarter. The Expanded Credit portfolio³ grew 18.2% in twelve months and 1.1% in the quarter. The Individuals segment grew 15.6% in twelve months and 1.4% in the quarter. The consumer finance segment grew 20.3% in twelve months and 2.3% in the quarter. In the SME segment, which, in new coverage model, includes companies with turnover of up to R$ 80 million, totaled R$ 33,083 million in 1Q12, up 25.4% in twelve months and 3.8% in the quarter. The Corporate segment (turnover of over R$ 80 million) grew 13.6% in twelve months and fell 1.0% in the quarter. Total funding and assets under management, stood at R$ 312,582 million in March 2012, 11.3% higher than in the same period in 2011 and 6.7% in the quarter. 1. Accounting net profit + 100% reversal of goodwill amortization occurred in the period related to the acquisition of Banco Real. 2. Excludes acquired portfolio and includes mortgage portfolio sale. The variation QoQ and YoY excludes the exchange rate effect. 3. Includes other operations with credit risk (debentures, receivables-backed investment funds (FDIC), mortgage-backed securities (CRI), promissory notes and promissory notes placed abroad); 8 , SANTANDER BRASIL RESULTS MANAGERIAL ANALYSIS RESULTS Next, we present the analysis of the managerial results. The reconciliation between the accounting and the managerial results can be found on page 27. MANAGERIAL FINANCIAL STATEMENT¹ (R$ Million) 1Q12 1Q11 Var. 4Q11 Var. 1Q12x1Q11 1Q12x4Q11 NET INTEREST INCOME 18.9% 9.5% Allowance for Loan Losses (3,091) (2,142) 44.3% (2,277) 35.8% NET INTEREST INCOME AFTER LOAN LOSSES 7.3% -2.2% Fee and commission income 2,473 2,142 15.5% 2,319 6.7% General Expenses (3,860) (3,477) 11.0% (3,908) -1.2% Personnel Expenses + Profit Sharing (1,824) (1,661) 9.8% (1,819) 0.3% Administrative Expenses 2 (2,036) (1,816) 12.1% (2,088) -2.5% Tax Expenses (803) (665) 20.8% (762) 5.4% Investments in Affiliates and Subsidiaries 0 1 n.a. 3 n.a Other Operating Income/Expenses³ (901) (688) 31.0% (905) -0.5% OPERATING INCOME -3.3% 2.6% Non Operating Income 43 43 -1.2% 97 -55.5% NET PROFIT BEFORE TAX -3.3% -0.3% Income Tax (143) (160) -10.9% (271) -47.3% Minority Interest (31) (18) 69.4% (30) 1.5% NET PROFIT -3.3% 7.5% 1. Excludes 100% of the goodwill amortization expense and considers the tax effect hedge, credit recovery and other non-recurring events in the period, as mentioned on page 27 2. Administrative Expenses exclude 100% of the goodwill amortization expense, from the acquisition of Banco Real and personnel expenses includes profit sharing 3.
